DETAILED ACTION

1.	This communication is being filed in response to the submission having a mailing date of (12/02/2021) in which a (3) month Shortened Statutory Period for Response has been set.  

 Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

      Acknowledgements

3.	Upon new entry, claims (1 -3, 5, 7, 9 -13, 15, 17, and 19 -20) remain pending on this application, of which (1, 11, and 20) are the three (3) parallel running independent claim on record. Claims (4, 6, 8, 14, 16, and 18) were cancelled. 

4.	The Examiner undersigned would like to thanks Atty. Elliott Cho, (Reg. No. 74,928) for the new list of amendments and detailed remarks and observations provided. 

                                                           Notice of Allowance

5.	In view of the new amendments and persuasive arguments presented, the Examiner considers that the case has been now placed in conditions for allowance, and therefore a notice of allowance on claims (1 -3, 5, 7, 9 -13, 15, 17, 19 -20) appears below as following: 

                                                       Reasons for Allowance

6.	The following is the Examiners statement of reasons for allowance:

6.1.	The three (3) parallel running independent claims on record, and the associated dependencies are directed to a codec architecture that employs a particular prediction technique that trigger the correspondent prediction filter-types (Figs 8 10), based on: 
whether to filter the prediction sample of the current block is determined based on a reference line index indicating a reference line referenced by the current block among at least one of reference line near the current block, 
wherein the prediction sample of the current block is determined not to be filtered when the reference line index does not indicate a first reference line immediately adjacent to the current block, 
wherein the prediction sample of the current block is filtered based on a weighted sum of the prediction sample and at least one reference sample of the prediction sample, and the at least one reference sample is determined based on a position of the prediction sample and the intra prediction mode, 
wherein the weighted sum is calculated by using weights that are applied to the prediction sample and the at least one reference sample, and wherein a weight for a reference sample among at least one reference sample decreases and a weight for the prediction sample increases, as the distance between the prediction sample and the reference sample increases.

6.2.	This combined set of feature-steps (as now claimed), has/have no analogous in the art, at the time the invention was made or filed, and it is therefore considered a novelty. 



6.4.	For at least above arguments, the Examiner undersigned is believed that the new list of claim to limitations, are constructed in such manner, it’s to be in condition for allowance.

                                                            Prior Art Citations

7.	The following List of prior art, made of record and not relied upon, is/are considered pertinent to applicant's disclosure: 

7.1. Patent documentation

US 10045042 B2		Lee; et al.		H04N19/13; H04N19/52; H04N19/82; 
US 10412402 B2		Lin; et al.		H04N19/503; H04N19/82; H04N19/117; 
US 10574984 B2		Son; et al.		H04N19/593; H04N19/82; H04N19/11; 

7.2. Non-Patent documentation:

_ Implicit derivation for adaptively turning filtering off in intra prediction; Kang – 2013. 
_ Optionally disabling the usage of the intra boundary filter; Zhang – 2014.
_ Constrained Intra prediction scheme for flexible size prediction units in HEVC; - 2011.
_ Constrained Intra Source Code Implementation; Sjoberg – 2011. 
_ Direction based Angular Intra Prediction; Guo – 2011.
_ Planar intra prediction; Chen – 2011.

                   CONCLUSIONS

8.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose telephone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated system, please call (800) 786 -9199 (USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.